



Exhibit 10.1




ADVANSIX INC.
DEFERRED COMPENSATION PLAN




AdvanSix Inc., a Delaware corporation (the “Company”), hereby establishes the
AdvanSix Inc. Deferred Compensation Plan (the “Plan”), effective January 1, 2018
(the “Effective Date”), for the purpose of attracting and retaining high quality
executives and Directors, and promoting in them increased efficiency and an
interest in the successful operation of the Company. The Plan is intended to,
and shall be interpreted to, comply in all respects with Code Section 409A and
those provisions of ERISA applicable to an unfunded plan maintained primarily to
provide deferred compensation benefits for a select group of “management or
highly compensated employees,” although no warranty as to such compliance is
made.


ARTICLE I
DEFINITIONS




1.1    “Account” or “Accounts” shall mean the bookkeeping account or accounts
established under this Plan pursuant to Article 4.


1.2     “Administrative Committee” shall mean the AdvanSix Inc. Retirement Plans
Administrative Committee.


1.3     “Base Salary” shall mean a Participant’s annual base salary, excluding
incentive and discretionary bonuses, commissions, reimbursements and other
non-regular remuneration, received from the Company prior to reduction for any
salary deferrals under benefit plans sponsored by the Company, including but not
limited to, plans established pursuant to Code Section 125 or qualified pursuant
to Code Section 401(k).


1.4.     “Beneficiary” or “Beneficiaries” shall mean the person, persons or
entity designated as such pursuant to Section 7.1.


1.5    “Board” shall mean the Board of Directors of the Company.


1.6    “Bonus(es)” shall mean cash awards, under any annual incentive plan
established by the Company, paid to the Participant by the Company before
reductions for contributions to or deferrals under any pension, deferred
compensation or benefit plans sponsored by the Company.


1.7    “Change in Control Event” means the occurrence of any of the following
events following the Effective Date:


(i)during any period of 24 consecutive calendar months, individuals who were
Directors of the Company on the first day of such period (the “Incumbent
Directors”) cease for any reason to constitute a majority of the Board;
provided, however, that any individual becoming a Director subsequent to the
first day of such period whose election, or nomination for election, by the
Company’s stockholders was approved by a vote of at least a majority of the
Incumbent Directors shall be considered as though such individual were an
Incumbent Director, but excluding, for purposes of this proviso, any such
individual whose initial assumption of office occurs as a result of an actual or





--------------------------------------------------------------------------------





threatened proxy contest with respect to election or removal of Directors or
other actual or threatened solicitation of proxies or consents by or on behalf
of a “person” (as used in Section 13(d) of the Exchange Act) (a “Person”), in
each case other than the Board;
(ii)the consummation of (A) a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving (x) the Company or (y) any of
its Subsidiaries, but in the case of this clause (y) only if Company Voting
Securities (as defined below) are issued or issuable (each of the events
referred to in this clause (A) being hereinafter referred to as a
“Reorganization”) or (B) the sale or other disposition of all or substantially
all the assets of the Company to an entity that is not an Affiliate (a “Sale”),
unless, immediately following such Reorganization or Sale, (1) all or
substantially all the Persons who were the “beneficial owners” (as used in Rule
13d-3 under the Exchange Act (or a successor rule thereto)) of the securities
eligible to vote for the election of the Board (“Company Voting Securities”)
outstanding immediately prior to the consummation of such Reorganization or Sale
continue to beneficially own, directly or indirectly, more than 50% of the
combined voting power of the then outstanding voting securities of the
corporation or other entity resulting from such Reorganization or Sale
(including a corporation or other entity that, as a result of such transaction,
owns the Company or all or substantially all the Company’s assets either
directly or through one or more subsidiaries) (the “Continuing Company”) in
substantially the same proportions as their ownership, immediately prior to the
consummation of such Reorganization or Sale, of the outstanding Company Voting
Securities (excluding, for such purposes, any outstanding voting securities of
the Continuing Company that such beneficial owners hold immediately following
the consummation of the Reorganization or Sale as a result of their ownership
prior to such consummation of voting securities of any corporation or other
entity involved in or forming part of such Reorganization or Sale other than the
Company), (2) no Person (excluding any employee benefit plan (or related trust)
sponsored or maintained by the Continuing Company or any entity controlled by
the Continuing Company) beneficially owns, directly or indirectly, 30% or more
of the combined voting power of the then outstanding voting securities of the
Continuing Company and (3) at least a majority of the members of the board of
directors of the Continuing Company were Incumbent Directors at the time of the
execution of the definitive agreement providing for such Reorganization or Sale
or, in the absence of such an agreement, at the time at which approval of the
Board was obtained for such Reorganization or Sale;
(iii) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company unless such liquidation or dissolution is part of a
transaction or series of transactions described in paragraph (ii) above that
does not otherwise constitute a Change in Control; or
(iv)any Person, corporation or other entity or “group” (as used in Section 13(d)
of the Exchange Act) (other than (A) the Company, (B) any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or an
Affiliate or (C) any entity owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of the
voting power of the Company Voting Securities) becomes the beneficial owner,
directly or indirectly, of securities of the Company representing 30% or more of
the combined voting power of the Company Voting Securities; provided, however,
that for purposes of this subparagraph (iv), the following acquisitions shall
not constitute a Change in Control: (w) any acquisition directly from the
Company, (x) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or an Affiliate, (y) any acquisition by
an underwriter temporarily holding such Company Voting Securities pursuant to an
offering of such securities or any acquisition by a pledgee of Company Voting
Securities holding such securities as collateral or temporarily holding such
securities upon foreclosure of the underlying obligation or (z) any acquisition
pursuant to a Reorganization or Sale that does not constitute a Change in
Control for purposes of subparagraph (ii) above;







--------------------------------------------------------------------------------







provided that, to the extent any Award provides for the payment of non-qualified
deferred compensation subject to Section 409A of the Code, an event set forth
above shall not constitute a “Change in Control” unless it also constitutes a
“change in ownership”, a “change in the effective control” or a “change in the
ownership of substantial assets” of the Company within the meaning of Treasury
Regulation Section 1.409A-3(i)(5) and such limitation is necessary to avoid an
impermissible distribution or other event resulting in adverse tax consequences
under Section 409A of the Code.


1.8    “Code” shall mean the Internal Revenue Code of 1986, as amended, as
interpreted by Treasury regulations and applicable authorities promulgated
thereunder.




1.9    “Company Contributions” shall mean the contributions made by the Company
pursuant to Section 3.3.


1.10    “Company Contribution Account” shall mean the Account maintained for the
benefit of the Participant that is credited with Company Contributions, if any,
pursuant to Section 4.2.


1.11    “Compensation” shall mean all amounts eligible for deferral for a
particular Plan Year under Section 3.1.


1.12    “Crediting Rate” shall mean the notional gains and losses credited on
the Participant’s Account balance that are based on the Participant’s allocation
among the investment alternatives made available or mandated by the Investment
Committee pursuant to Section 3.4 of the Plan.


1.13    “Deferral Account” shall mean an Account maintained for each Participant
that is credited with Participant deferrals pursuant to Section 4.1


1.14    “Director” shall mean a non-employee member of the Board.


1.15    “Director’s Fees” shall mean cash compensation for services as a
Director, excluding reimbursement of expenses or other non‑regular forms of
compensation, before reductions for contributions to or deferrals under any
deferred compensation plan sponsored by the Company.


1.16    “Distributable Amount” shall mean the vested balance in the applicable
Account as determined under Article 4.


1.17    “Eligible Executive” shall mean a Director or a highly compensated or
management level employee of an Employer selected by the Chief Human Resources
Officer to be eligible to participate in the Plan.


1.18    “Employer(s)” shall be defined as follows:


(a)Except as otherwise provided in part (b) of this Section, the term “Employer”
shall mean the Company and/or any of its subsidiaries (now in existence or
hereafter formed or acquired) that have been selected by the Board to
participate in the Plan and have adopted the Plan as a sponsor.


(b)For the purpose of determining whether a Participant has experienced a
Separation from Service, the term “Employer” shall mean:
 





--------------------------------------------------------------------------------





(1)The entity for which the Participant performs services and with respect to
which the legally binding right to compensation deferred or contributed under
this Plan arises; and
(2)All other entities with which the entity described above would be aggregated
and treated as a single employer under Code Section 414(b) (controlled group of
corporations) and Code Section 414(c) (a group of trades or businesses, whether
or not incorporated, under common control), as applicable. In order to identify
the group of entities described in the preceding sentence, the Administrative
Committee shall use an ownership threshold of at least 50% as a substitute for
the 80% minimum ownership threshold that appears in, and otherwise must be used
when applying, the applicable provisions of (A) Code Section 1563 for
determining a controlled group of corporations under Code Section 414(b), and
(B) Treas. Reg. §1.414(c)-2 for determining the trades or businesses that are
under common control under Code Section 414(c).
 
1.19    “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended, including Department of Labor and Treasury regulations and
applicable authorities promulgated thereunder.


1.20    “Financial Hardship” shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Code Section 152, without
regard to Code Section 152(b)(1), (b)(2), and (d)(1)(B)) of the Participant,
loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, but shall in all events correspond to the
meaning of the term “unforeseeable emergency” under Code Section 409A.
 
1.21    “Fund” or “Funds” shall mean one or more of the investments selected by
the Investment Committee pursuant to Section 3.4 of the Plan.


1.22    “Hardship Distribution” shall mean an accelerated distribution of
benefits or a cancellation of deferral elections pursuant to Section 6.4 to a
Participant who has suffered a Financial Hardship.


1.23    “Interest Rate” shall mean, for each Fund, the rate of return derived
from the net gain or loss on the assets of such Fund, as determined by the
Investment Committee.


1.24    “Investment Committee” shall mean the AdvanSix Inc. Retirement Plans
Investment Committee.


1.25    “Participant” shall mean any Eligible Executive who becomes a
Participant in this Plan in accordance with Article 2.


1.26    “Participant Election(s)” shall mean the forms or procedures by which a
Participant makes elections, to the extent applicable, with respect to (a)
voluntary deferrals of his/her Compensation, (b) the Funds, which shall act as
the basis for crediting of interest on Account balances, and (c) the form and
timing of distributions from Accounts. Participant Elections may take the form
of an electronic communication followed by appropriate confirmation according to
specifications established by the Administrative Committee.


1.27    “Payment Date” shall mean the date by which a total distribution of the
Distributable Amount shall be made or the date by which installment payments of
the Distributable Amount shall commence.
  





--------------------------------------------------------------------------------





(a)For benefits triggered by the Participant’s Separation from Service, the
Payment Date shall be the first business day of the January or July, whichever
is earlier, that occurs after completion of the six-month period directly
following the Separation from Service, and the applicable amount shall be
calculated as of the last business day of the month preceding the Payment Date.
Subsequent installments, if any, shall be made in January of each Plan Year
following the Plan Year in which the initial installment payment was payable and
shall be calculated as of the last business day of the preceding December;


(b)For benefits triggered by the death of a Participant, the Payment Date shall
be the first business day of the month commencing after the month in which the
death occurs, and the applicable amount shall be calculated as of the last
business day of the month in which the death occurs. In the case of death, the
Administrative Committee shall be provided with documentation reasonably
necessary to establish the fact of the Participant’s death;


(c)For the benefit triggered by a Change in Control Event, the Payment Date
shall be the first business day of the month commencing after the month in which
the Change in Control Event occurs, and the applicable amount shall be
calculated as of the last business day of the month in which the Change in
Control Event occurs; provided, however, a Participant may elect, upon
commencement of participation in the Plan, for the Payment Date for the benefit
payable upon a Change in Control Event to be the date that is the first business
day of the month that is fifteen (15) months following the month in which the
Change in Control Event occurs, in which case the applicable amount shall be
calculated as of the last business day of the month preceding the Payment Date.
Subsequent installments, if any, shall be made in January of each Plan Year
following the Plan Year in which the initial installment payment was payable and
shall be calculated as of the last business day of the preceding December; and


(d)The Payment Date of a Scheduled Distribution shall be in the first quarter of
the Plan Year in which the distribution is scheduled to commence, and the
applicable Distributable Amount shall be calculated as of the last business day
of the preceding December. Subsequent installments, if any, shall be calculated
as of the last business day of December of each succeeding Plan Year after the
initial calculation, and shall be made in January of each Plan Year following
the Plan Year in which the initial installment payment was payable.


Notwithstanding the foregoing, the Payment Date shall not be before the earliest
date on which benefits may be distributed under Code Section 409A without
violation of the provisions thereof, as reasonably determined by the
Administrative Committee.


1.28    “Performance-Based Compensation” shall mean cash compensation the
entitlement to or amount of which is contingent on the satisfaction of
pre-established organizational or individual performance criteria relating to a
performance period of at least 12 consecutive months, as determined in
accordance with Treas. Reg. §1.409A-1(e).


1.29    “Plan Year” shall mean the calendar year, except that the first Plan
Year shall begin on the Effective Date and end on the last day of the calendar
year in which the Effective Date occurs.


1.30    “Qualified Plan” shall mean the AdvanSix Inc. Savings Plan, or such
other Company-sponsored qualified defined contribution plan as may be
established from time to time.







--------------------------------------------------------------------------------





1.31    “Scheduled Distribution” shall mean a scheduled distribution date
elected by the Participant for distribution of amounts from a Scheduled
Distribution Account, including notional earnings thereon, as provided under
Section 6.3.


1.32    “Scheduled Distribution Account” shall mean a Participant Deferral
Account to which a Scheduled Distribution election pursuant to Section 6.3
applies.


1.33    “Separation Account” shall mean the Participant Account distributable in
the event of the Participant’s Separation from Service in accordance with
Section 6.1.
 
1.34    “Separation from Service” shall mean a termination of services provided
by a Participant to his or her Employer, whether voluntarily or involuntarily,
other than by reason of death, as determined by the Administrative Committee in
accordance with Treas. Reg. §1.409A-1(h). In determining whether a Participant
has experienced a Separation from Service, the following provisions shall apply:


(a)For a Participant who provides services to an Employer as an employee or as a
Director, except as otherwise provided in part (c) of this Section, a Separation
from Service shall occur when such Participant has experienced a termination of
employment or service with such employer. A Participant shall be considered to
have experienced a termination of employment or service when the facts and
circumstances indicate that the Participant and his or her employer reasonably
anticipate that either (i) no further services will be performed for the
employer after a certain date, or (ii) that the level of bona fide services the
Participant will perform for the employer after such date (whether as an
employee or as an independent contractor) will permanently decrease to no more
than 20% of the average level of bona fide services performed by such
Participant (whether as an employee or an independent contractor) over the
immediately preceding 36-month period (or the full period of services to the
employer if the Participant has been providing services to the Employer less
than 36 months).


If a Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed 6 months, or if longer, so long as the Participant retains a
right to reemployment with the Employer under an applicable statute or by
contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such 6-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.
 
(b)For a Participant, if any, who provides services to an Employer as an
independent contractor, except as otherwise provided in part (c) of this
Section, a Separation from Service shall occur upon the expiration of the
contract (or in the case of more than one contract, all contracts) under which
services are performed for such Employer, provided that the expiration of such
contract(s) is determined by the Administrative Committee to constitute a
good-faith and complete termination of the contractual relationship between the
Participant and such Employer.


(c)For a Participant, if any, who provides services to an Employer as both an
employee and an independent contractor, a Separation from Service generally
shall not occur until the Participant has ceased providing services for such
Employer as both an employee and as an





--------------------------------------------------------------------------------





independent contractor, as determined in accordance with the provisions set
forth in parts (a) and (b) of this Section, respectively.


Notwithstanding the foregoing provisions in this part (c), if a Participant
provides services for an Employer as both an employee and as a Director, to the
extent permitted by Treas. Reg. §1.409A-1(h)(5) the services provided by such
Participant as a Director shall not be taken into account in determining whether
the Participant has experienced a Separation from Service as an employee, and
the services provided by such Participant as an employee shall not be taken into
account in determining whether the Participant has experienced a Separation from
Service as a Director.


1.35    “Stock” shall mean AdvanSix Inc. common stock, $0.01 par value per
share, or any other equity securities of the Company designated by the
Investment Committee.




ARTICLE II
PARTICIPATION


2.1    Enrollment Requirements; Commencement of Participation
 
(a)As a condition to participation, each Eligible Executive shall complete,
execute and return to the Administrative Committee the appropriate Participant
Elections, as well as such other documentation and information as such committee
reasonably requests, by the deadline(s) established by such committee. In
addition, the Administrative Committee shall establish from time to time such
other enrollment requirements as it determines, in its sole discretion, are
necessary.


(b)Each Eligible Executive shall commence participation in the Plan on the date
that the Administrative Committee determines that the Eligible Executive has met
all enrollment requirements set forth in this Plan and required by such
committee, including returning all required documents to such committee within
the specified time period.


(c)If an Eligible Executive fails to meet all requirements established by the
Administrative Committee within the period required, that Eligible Executive
shall not be eligible to participate in the Plan during the applicable Plan
Year.




ARTICLE III
CONTRIBUTIONS & DEFERRAL ELECTIONS




3.1    Elections to Defer Compensation. Elections to defer Compensation shall
take the form of a whole percentage (less applicable payroll withholding
requirements for Social Security and income taxes and employee benefit plans, as
determined in the sole and absolute discretion of the Administrative Committee)
of up to a maximum of:


(1)75% of Base Salary,
(2)90% of Bonuses, and
(3)100% of Director’s Fees.




The Administrative Committee may, in its sole discretion, adjust for subsequent
Plan Years on a prospective basis the maximum deferral percentages described in
this Section for one or more types





--------------------------------------------------------------------------------





of Compensation (including, without limitation, for particular types of Bonuses)
and for one or more subsequent Plan Years; such revised deferral percentages
shall be indicated on a Participant Election form. Notwithstanding the
foregoing, in no event shall the maximum deferral percentages be adjusted after
the last date on which deferral elections for the applicable type(s) of
Compensation must be submitted and become irrevocable in accordance with Section
3.2 below and the requirements of Code Section 409A.


Notwithstanding the foregoing, the Administrative Committee may determine that
one or more types of Compensation shall not be made available for deferral for
one or more subsequent Plan Years and, consistent with such determination, the
impacted types of Compensation shall not appear on a Participant Election form.




3.2    Timing of Deferral Elections; Effect of Participant Election(s).


(a)General Timing Rule for Deferral Elections. Except as otherwise provided in
this Section 3.2, in order for a Participant to make a valid election to defer
Compensation, the Participant must submit Participant Election(s) on or before
the deadline established by the Administrative Committee, which shall be no
later than the December 31st preceding the Plan Year in which such compensation
will be earned.
  
Any deferral election made in accordance with this Section 3.2(a) shall be
irrevocable; provided, however, that if the Administrative Committee permits or
requires Participants to make a deferral election by the deadline described
above for an amount that qualifies as Performance-Based Compensation, the
Administrative Committee may permit a Participant to subsequently change his or
her deferral election for such compensation by submitting new Participant
Election(s) in accordance with Section 3.2(c) below.


(b)Timing of Deferral Elections for New Plan Participants. An Eligible Executive
who first becomes eligible to participate in the Plan prior to or as of the
Effective Date for the Plan, or on or after the beginning of a Plan Year, as
determined in accordance with Treas. Reg. §1.409A-2(a)(7)(ii) and the “plan
aggregation” rules provided in Treas. Reg. §1.409A-1(c)(2), may be permitted to
make an election to defer the portion of Compensation attributable to services
to be performed after such election, provided that the Participant submits
Participant Election(s) on or before the deadline established by the
Administrative Committee, which in no event shall be later than thirty (30) days
after the Participant first becomes eligible to participate in the Plan.
  
If a deferral election made in accordance with this Section 3.2(b) relates to
compensation earned based upon a specified performance period, the amount
eligible for deferral shall be equal to (i) the total amount of compensation for
the performance period, multiplied by (ii) a fraction, the numerator of which is
the number of days remaining in the service period after the Participant’s
deferral election is made, and the denominator of which is the total number of
days in the performance period.
 
Any deferral election made in accordance with this Section 3.2(b) shall become
irrevocable no later than the 30th day after the date the Participant first
becomes eligible to participate in the Plan.


(c)Timing of Deferral Elections for Performance-Based Compensation. Subject to
the limitations described below, the Administrative Committee may determine that
an irrevocable deferral election for an amount that qualifies as
Performance-Based Compensation may be made by submitting Participant Election(s)
on or before the deadline established by the Administrative





--------------------------------------------------------------------------------





Committee, which in no event shall be later than six (6) months before the end
of the performance period.


In order for a Participant to be eligible to make a deferral election for
Performance-Based Compensation in accordance with the deadline established
pursuant to this Section 3.2(c), the Participant must have performed services
continuously from the later of (i) the beginning of the performance period for
such compensation, or (ii) the date upon which the performance criteria for such
compensation are established, through the date upon which the Participant makes
the deferral election for such compensation. In no event shall a deferral
election submitted under this Section 3.2(c) be permitted to apply to any amount
of Performance-Based Compensation that has become readily ascertainable.


(d)Timing Rule for Deferral of Compensation Subject to Risk of Forfeiture. With
respect to compensation (i) to which a Participant has a legally binding right
to payment in a subsequent year, and (ii) that is subject to a forfeiture
condition requiring the Participant’s continued services for a period of at
least twelve (12) months from the date the Participant obtains the legally
binding right, the Administrative Committee may determine that an irrevocable
deferral election for such compensation may be made by timely delivering
Participant Election(s) to such committee in accordance with its rules and
procedures, no later than the 30th day after the Participant obtains the legally
binding right to the compensation, provided that the election is made at least
twelve (12) months in advance of the earliest date at which the forfeiture
condition could lapse, as determined in accordance with Treas. Reg.
§1.409A-2(a)(5).


Any deferral election(s) made in accordance with this Section 3.2(d) shall
become irrevocable no later than the 30th day after the Participant obtains the
legally binding right to the compensation subject to such deferral election(s).
  
(e)Duration of Compensation Deferral Elections; “Evergreening”. A Participant
may increase, decrease, terminate or recommence a deferral election with respect
to Compensation for any subsequent Plan Year by filing a Participant Election
during the enrollment period established by the Administrative Committee prior
to the beginning of such Plan Year (or at such other time contemplated under
this Section 3.2), which election shall be effective on the first day of the
next following Plan Year (unless otherwise specified on the Participant
Election). In the absence of an affirmative election by the Participant to the
contrary, the deferral election(s) for a Plan Year shall continue in effect for
future Plan Years.




3.3    Company Contributions.
 
(a)Discretionary Company Contributions. The Company may make discretionary
Company Contributions to the Plan Accounts of employee Participants (which
amounts may vary among Participants and which may be zero), as determined by the
Company in its sole discretion from time to time. Any such discretionary Company
Contributions shall be made in the complete and sole discretion of the Company,
and no Participant shall have the right to receive any such contributions in any
particular Plan Year or otherwise regardless of whether such contributions are
made on behalf of other Participants. Company Contributions will in no event be
made to the Accounts of Directors.


(b)Company Qualified Plan Makeup Contributions. The Company may, in its sole
discretion, make a Company Contribution on behalf of an employee Participant for
each Plan





--------------------------------------------------------------------------------





Year in which the Participant makes a deferral of a minimum of one percent (1%)
of Base Salary under this Plan, which amount shall equal (i) the maximum company
contribution that would have been provided to the Participant under the
Qualified Plan if the deferrals made under this Plan had been made under the
Qualified Plan (disregarding the compensation limit determined under Section
401(a)(17) of the Code that applies under the Qualified Plan), minus (ii) the
amount of company contributions actually credited to the Participant under the
Qualified Plan for such Plan Year (and not thereafter forfeited pursuant to the
discrimination testing and other compliance processes in effect under the
Qualified Plan). Company Qualified Plan Makeup Contributions shall be made in
the complete and sole discretion of the Company, and no Participant shall have
the right to receive any such contributions in any particular Plan Year or
otherwise regardless of whether such contributions are made on behalf of other
Participants.


3.4    Investment Elections.
 
(a)Participant Designation. At the time of entering the Plan and/or of making a
deferral election under the Plan, the Participant shall designate, on a
Participant Election provided by the Administrative Committee, the Funds in
which the Participant’s Accounts shall be deemed to be invested for purposes of
determining the amount of earnings and losses to be credited to each Account.
The Participant may specify that all or any percentage of his or her Accounts
shall be deemed to be invested, in whole percentage increments, in one or more
of the Funds selected as alternative investments under the Plan from time to
time by the Investment Committee pursuant to subsection (b) of this Section. If
a Participant fails to make an election among the Funds as described in this
section, the Participant’s Account balance shall automatically be allocated into
the lowest-risk Fund, as determined by the Investment Committee in its sole
discretion. A Participant may change any designation made under this Section as
permitted by filing a revised election, on a Participant Election form.
Notwithstanding the foregoing, the Administrative Committee or Investment
Committee, each in its sole discretion, may impose limitations on the frequency
with which one or more of the Funds elected in accordance with this Section may
be added or deleted by such Participant and similarly, in their sole discretion,
may impose limitations on the frequency with which the Participant may change
the portion of his or her Account balance allocated to each previously or newly
elected Fund.
 
(b)Investment Funds. The Investment Committee may select, in its sole and
absolute discretion, each of the types of commercially available investments
communicated to the Participant pursuant to subsection (a) of this Section to be
the Funds. The Interest Rate of each such commercially available investment
shall be used to determine the amount of earnings or losses to be credited to
the Participant’s Account under Article IV. The Participant’s choice among
investments shall be solely for purposes of calculation of the Crediting Rate on
Accounts. The Company and the Employers shall have no obligation to set aside or
invest amounts as directed by the Participant and, if the Company and/or the
Employer elects to invest amounts as directed by the Participant, the
Participant shall have no more right to such investments than any other
unsecured general creditor.


(c)Crediting of Director’s Fees to AdvanSix Inc. Stock Unit Fund.
  
(i)    Until a Director meets AdvanSix’s stock ownership guidelines, the only
Investment Fund available under the Plan to a Participant Director will be a
fund based upon the Company’s Stock (the “AdvanSix Inc. Stock Unit Fund”), an
allocation option available only to Director Participants and only for deferrals
from Director’s Fees, and not any other source of income. On a Director’s
satisfaction of the AdvanSix stock ownership guidelines, a Participant Director
may





--------------------------------------------------------------------------------





elect to allocate his or her deferrals to any Fund provided under the Plan.
However, any deferrals into the AdvanSix Inc. Stock Unit Fund will be
irrevocably allocated to such fund. Deferrals allocated to a Fund other than the
AdvanSix Inc. Stock Unit Fund can be transferred into the AdvanSix Inc. Stock
Unit Fund, provided, however, that on transfer, the deferrals will become
irrevocably allocated. Director’s Fees allocated to the AdvanSix Inc. Stock Unit
Fund shall only be distributable in actual shares of Stock; provided, however,
that any fractional shares shall be distributable as cash.


(ii)    Any stock dividends, cash dividends or other non-cash dividends
applicable to the Director’s Fees credited to the AdvanSix Inc. Stock Unit Fund
shall be credited in the form of additional Stock units and shall automatically
and irrevocably be deemed to be re-invested in the AdvanSix Inc. Stock Unit Fund
until such amounts are distributed to the Participant. The number of Stock units
credited to the Participant’s Account(s) for a particular stock dividend shall
be equal to (A) the number of Stock units credited to the Participant’s
Account(s) as of the payment date for such dividend in respect of each share of
Stock, multiplied by (B) the number of additional or fractional shares of Stock
actually paid as a dividend in respect of each share of Stock. The number of
Stock units credited to the Participant’s Account(s) for a particular cash
dividend or other non-cash dividend shall be equal to (A) the number of Stock
units credited to the Participant’s Account(s) as of the payment date for such
dividend in respect of each share of Stock, multiplied by (B) the fair market
value of the dividend, divided by (C) the “fair market value” (as defined below)
of the Stock on the payment date for such dividend.
  
(iii)    The number and/or value of Stock units credited to the Participant’s
Account(s) shall be adjusted by the Investment Committee to prevent dilution or
enlargement of Participants’ rights with respect to the portion of his or her
Account(s) allocated to the AdvanSix Inc. Stock Unit Fund in the event of any
reorganization, reclassification, stock split, or other change in capitalization
or unusual corporate transaction or event as determined by the Investment
Committee. Any such adjustment shall be determined by the Investment Committee
in its sole discretion and shall be made in the same manner used to adjust the
Stock or in such other manner as the Investment Committee deems equitable or
appropriate to preserve Participants’ rights under the Plan in parity with the
rights of holders of Stock.


(iv)    For purposes of this Section, the fair market value of the Stock shall
be, in the event the Stock is traded on a recognized securities exchange, an
amount equal to the closing price of the Stock on such exchange on the date set
for valuation or, if no sales of Stock were made on said exchange on that date,
the closing price of the Stock on the next preceding day on which sales were
made on such exchange; or, if the Stock is not so traded, the value determined,
in its sole discretion, by the Investment Committee in compliance with Section
409A.




3.5    Distribution Elections.


(a)Initial Election; “Evergreening”. At the time of making a deferral election
under the Plan, the Participant shall designate the time and form of
distribution of deferrals made pursuant to such election (together with any
earnings credited thereon) from among the alternatives specified under Article
VI for the applicable distribution. At the time of a Participant’s initial
enrollment in the Plan, a Participant must elect the form of distribution for
the Separation Account, and for purposes of distribution, any Company
Contributions shall be allocated to such Separation Account elected during the
Participant’s initial enrollment. Notwithstanding the foregoing, the
Administrative Committee may, in its sole discretion, permit a separate
distribution election, including the election of a Scheduled Distribution, for
one or more Company Contributions pursuant to a





--------------------------------------------------------------------------------





Participant Election filed during an enrollment period established by the
Administrative Committee; any such distribution election shall comply with the
timing requirements under Section 3.2 above or as otherwise permitted in
accordance with Code Section 409A, and such separate distribution election shall
only apply to the identified Company Contribution(s). A new distribution
election may be made at the time of subsequent deferral elections with respect
to deferrals in Plan Years beginning after the election is made, in accordance
with the Participant Election forms. However, in the absence of an affirmative
election by the Participant to the contrary, the distribution election(s) for a
Plan Year shall continue in effect for future Plan Years. Notwithstanding the
foregoing, distribution election(s) for Scheduled Distributions shall not be
applied to a future Plan Year to the extent that the minimum deferral period in
effect for the applicable future Plan Year would not be satisfied; in such
event, the applicable deferrals will be deemed to have been allocated to the
Separation Account and shall be distributable in accordance with the election
for the Separation Account.
  
(b)Modification of Election. A distribution election with respect to previously
deferred amounts may only be changed under the terms and conditions specified in
Code Section 409A and this Section. Except as permitted under Code Section 409A,
no acceleration of a distribution is permitted. A subsequent election that
delays payment or changes the form of payment for the Separation Account, for a
Scheduled Distribution Account, or for the Change in Control Benefit, shall be
permitted if and only if all of the following requirements are met:


(1)the new election does not take effect until at least twelve (12) months after
the date on which the new election is made;


(2)the new election delays payment for at least five (5) years from the date
that payment would otherwise have been made, absent the new election; and


(3)in the case of payments made according to a Scheduled Distribution, the new
election is made not less than twelve (12) months before the date on which
payment would have been made (or, in the case of installment payments, the first
installment payment would have been made) absent the new election.


For purposes of application of the above change limitations, installment
payments shall be treated as a single payment under Code Section 409A and only
five (5) changes shall be allowed to be made by a Participant with respect to
each Account. Election changes made pursuant to this Section shall be made in
accordance with rules established by the Administrative Committee and shall
comply with all requirements of Code Section 409A and applicable authorities.




ARTICLE IV
ACCOUNTS




4.1    Deferral Accounts. The Administrative Committee shall establish and
maintain Deferral Accounts for each Participant under the Plan, of which one (1)
shall be the Separation Account and the remainder shall be Scheduled
Distribution Accounts in a maximum number to be determined by the Administrative
Committee in its sole discretion. Each Participant’s Deferral Accounts shall be
further divided into separate subaccounts (“Fund Subaccounts”), each of which
corresponds to a Fund designated pursuant to Section 3.4. A Participant’s
Deferral Accounts shall be credited as follows:







--------------------------------------------------------------------------------





(a)As soon as reasonably practicable after amounts are withheld and deferred
from a Participant’s Compensation, the Administrative Committee shall credit the
Fund Subaccounts of the Participant’s Deferral Accounts with an amount equal to
Compensation deferred by the Participant in accordance with the designation
under Section 3.4; that is, the portion of the Participant’s deferred
Compensation designated to be deemed to be invested in a Fund shall be credited
to the Fund Subaccount to be invested in that Fund;


(b)Each business day, each Fund Subaccount of a Participant’s Deferral Accounts
shall be credited with earnings or losses in an amount equal to that determined
by multiplying the balance credited to such Fund Subaccount as of the prior day,
less any distributions valued as of the end of the prior day, by the Interest
Rate for the corresponding Fund as determined pursuant to Section 3.4(b); and
 
(c)In the event that a Participant elects for a given Plan Year’s deferral of
Compensation a Scheduled Distribution, all amounts attributed to the deferral of
Compensation for such Plan Year shall be accounted for in a manner which allows
separate accounting for the deferral of Compensation and investment gains and
losses associated with amounts allocated to each such separate Scheduled
Distribution.


4.2    Company Contribution Account. The Administrative Committee shall
establish and maintain a Company Contribution Account for each Participant under
the Plan. For purposes of a Participant’s distribution elections, Company
Contributions shall be subject to distribution in the form applicable to the
Separation Account, except as otherwise provided in accordance with Section 3.5.
Each Participant’s Company Contribution Account shall be further divided into
separate Fund Subaccounts corresponding to the Fund designated pursuant to
Section 3.4(a). A Participant’s Company Contribution Account shall be credited
as follows:


(a)As soon as reasonably practicable after a Company Contribution is made, the
Company shall credit the Fund Subaccounts of the Participant’s Company
Contribution Account with an amount equal to the Company Contributions, if any,
made on behalf of that Participant, that is, the proportion of the Company
Contributions, if any, designated to be deemed to be invested in a certain Fund
shall be credited to the Fund Subaccount to be invested in that Fund; and


(b)Each business day, each Fund Subaccount of a Participant’s Company
Contribution Account shall be credited with earnings or losses in an amount
equal to that determined by multiplying the balance credited to such Fund
Subaccount as of the prior day, less any distributions valued as of the end of
the prior day, by the Interest Rate for the corresponding Fund as pursuant to
Section 3.4(b).
 
(c)In the event that a Participant is permitted by the Administrative Committee
to elect a Scheduled Distribution for one or more Company Contributions, such
Company Contributions shall be accounted for in a manner which allows separate
accounting for the Company Contribution and investment earnings, gains and
losses allocated to each such separate Scheduled Distribution.


4.3    Trust. The Company shall be responsible for the payment of all benefits
under the Plan. At its discretion, the Company may establish one or more grantor
trusts for the purpose of providing for payment of benefits under the Plan. Such
trust or trusts may be irrevocable, but the assets thereof shall be subject to
the claims of the Company’s creditors. Benefits paid to the Participant from any





--------------------------------------------------------------------------------





such trust or trusts shall be considered paid by the Company for purposes of
meeting the obligations of the Company under the Plan.


4.4    Statement of Accounts. The Administrative Committee shall provide each
Participant with electronic statements at least quarterly setting forth the
Participant’s Account balance as of the end of each applicable period.




ARTICLE V
VESTING




5.1    Vesting of Deferral Accounts. The Participant shall be vested at all
times in amounts credited to the Participant’s Deferral Accounts.




5.2    Vesting of Company Contribution Account.
  
(a)Discretionary Company Contributions credited to the Participant’s Company
Contribution Account shall be vested based upon the schedule or schedules
determined by the Company in its sole discretion and communicated to the
Participant.


(b)Company Qualified Plan Make Up Contributions credited to the Participant’s
Company Contribution Account shall be vested based upon the vesting schedule
applicable to the Qualified Plan.


(c)In the event of a Participant’s death prior to Separation from Service or a
Change in Control Event occurring prior to a Participant’s Separation from
Service, regardless of the Participant’s vesting schedule provided above, the
Participant’s Company Contribution Account shall be fully vested.
 


ARTICLE VI
DISTRIBUTIONS




6.1    Separation from Service Distributions.


(a)Timing and Form of Separation from Service Distributions. Except as otherwise
provided herein, in the event of a Participant’s Separation from Service, the
Distributable Amount credited to the Participant’s Separation Account (including
all vested Company Contributions) shall be paid to the Participant in a lump sum
on the Payment Date following the Participant’s Separation from Service, unless
the Participant has made an alternative benefit election on a timely basis to
receive substantially equal annual installments over up to fifteen (15) years.


(b)Small Benefit Exception. Notwithstanding any Separation Account distribution
election to the contrary, if as of the date of the Separation from Service the
total Distributable Amount payable by reason of the Participant’s Separation
from Service (including vested Company Contributions) is less than or equal to
twenty-five thousand dollars ($25,000), such Distributable Amount payable by
reason of the Participant’s Separation from Service shall be paid in a lump sum
on the applicable Payment Date.





--------------------------------------------------------------------------------









6.2    Death Benefits.


(a)Timing and Form of Death Benefit Distribution. Notwithstanding any provision
in this Plan to the contrary, in the event that the Participant dies prior to
complete distribution of his or her Accounts under the Plan, the Participant’s
Beneficiary or estate shall receive a death benefit equal to the Distributable
Amount (or remaining Distributable Amount in the event installment payments have
commenced) credited to the Participant’s Deferral Accounts and Company
Contribution Account in a lump sum on the Payment Date following the
Participant’s death.


(b)    Additional Taxable Death Benefit in the Event of Death Prior to
Separation from Service. In the event that (i) a Participant dies prior to
Separation from Service and (ii) the Participant is an insured under a
corporate-owned life insurance policy owned by an Employer (or a trust for which
an Employer is the grantor) at the time of his or her death, then, in addition
to the distribution described in Section 6.2(a) above, such Participant’s
Beneficiary will also be entitled to a taxable death benefit under this Plan of
fifty thousand dollars ($50,000) to be distributed on the Payment Date following
the Participant’s death. The Participant and his/her Beneficiary shall have no
interest or right in any corporate-owned life insurance policy, and the payment
under this Section 6.2(b) shall not be derived from any policy proceeds.
Directors are not eligible for this additional death benefit.


6.3    Scheduled Distributions.
 
(a)Scheduled Distribution Election. Participants shall be entitled to designate
one or more Deferral Accounts as Scheduled Distribution Accounts in accordance
with Section 3.5. In the case of a Participant who has elected to receive a
Scheduled Distribution, on the applicable Payment Date such Participant shall
receive the Distributable Amount, with respect to the specified deferrals,
including earnings thereon, which have been elected by the Participant to be
subject to such Scheduled Distribution election in accordance with Section 3.5.
The Administrative Committee shall determine the earliest commencement date that
may be elected by the Participant for each Scheduled Distribution Account and
such date shall be indicated on the Participant Election. The Participant may
elect to receive the Scheduled Distribution Account in a single lump sum or
substantially equal annual installments over a period of up to fifteen (15)
years. A Participant may delay payment and/or change the form of payment for a
Scheduled Distribution Account, provided such revised election complies with the
requirements of Section 3.5. The Company Contribution Account shall not be
distributable as a Scheduled Distribution, except where the Administrative
Committee has authorized the filing of a Scheduled Distribution election for one
or more Company Contributions in accordance with Section 3.5. In the event the
Administrative Committee authorizes the submission of Scheduled Distribution
elections for one or more Company Contributions, the earliest commencement date
for distribution of such Company Contributions shall not precede the date upon
which the applicable Company Contribution shall be fully vested.


(b)Small Benefit Exception. Notwithstanding any distribution election to the
contrary, if on commencement of a Scheduled Distribution Account the balance of
such Scheduled Distribution Account is less than or equal to twenty-five
thousand dollars ($25,000), the Scheduled Distribution Account shall be paid in
the form of a single lump sum distribution on the applicable Payment Date.
  







--------------------------------------------------------------------------------





(c)Relationship to Other Benefits.
 
(1)In the event of a Participant’s death prior to complete distribution of one
or more Scheduled Distribution Accounts, such Scheduled Distribution Account(s)
(or the remaining portion thereof if installments have commenced) shall be
distributed in accordance with Section 6.2.


(2)In the event a Participant has elected to receive a distribution upon a
Change in Control Event in accordance with Section 6.5 below and a Change in
Control Event occurs prior to complete distribution of one or more of such
Participant’s Scheduled Distribution Accounts, such Scheduled Distribution
Account(s) (or the remaining portion thereof if installments have commenced)
shall be distributed in accordance with Section 6.5.


(3)The occurrence of a Participant’s Separation from Service prior to the
selected date for a Scheduled Distribution shall have no impact on the timing or
form of distribution of such Scheduled Distribution.




6.4    Hardship Distributions.
  
(a)Upon a finding that the Participant has suffered a Financial Hardship, in
accordance with Code Section 409A, the Administrative Committee may, at the
request of the Participant, accelerate distribution of benefits and/or approve
cancellation of deferral elections under the Plan, subject to the following
conditions:


(1)The request to take a Hardship Distribution shall be made by filing a form
provided by and filed with the Administrative Committee.


(2)Upon a finding that the Participant has suffered a Financial Hardship in
accordance with Treasury Regulations promulgated under Code Section 409A, the
Administrative Committee may, at the request of the Participant, accelerate
distribution of benefits and/or approve cancellation of current deferral
elections under the Plan in the amount reasonably necessary to alleviate such
Financial Hardship. The amount distributed pursuant to this Section with respect
to the Financial Hardship shall not exceed the amount necessary to satisfy such
Financial Hardship, plus amounts necessary to pay taxes reasonably anticipated
as a result of the distribution, after taking into account the extent to which
such hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Participant’s assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship).


(3)The amount (if any) determined by the Administrative Committee as a Hardship
Distribution shall be paid in a lump sum as soon as practicable after the end of
the calendar month in which the Hardship Distribution determination is made by
the Administrative Committee.


(b)In the event a Participant receives a hardship distribution under an
Employer’s qualified 401(k) plan pursuant to Treas. Reg. §1.401(k)-1(d)(3), the
Administrative Committee may (i) cancel the Participant’s current deferral
elections under this Plan and/or (ii) preclude the Participant from submitting
additional deferral elections pursuant to Article III, to the extent deemed
necessary to comply with Treas. Reg. §1.401(k)-1(d)(3).







--------------------------------------------------------------------------------





6.5    Change in Control Event Distribution. A Participant may submit an
election upon his or her commencement of participation in the Plan to receive a
distribution upon the occurrence of a Change in Control Event. If so elected,
then upon the occurrence of a Change in Control Event the entire Distributable
Amount credited to the Participant’s Deferral Accounts and Company Contribution
Account (or remaining Distributable Amount if the Change in Control occurs
following commencement of installment payments) shall be payable to the
Participant in a lump sum within sixty (60) days following the Payment Date for
the Change in Control Event distribution, without regard to the Participant’s
elections pertaining to the Separation Account and Scheduled Distribution
Accounts. If no election is submitted, the Participant will be deemed to have
elected to have his or her Accounts remain in the Plan and not be distributable
upon a Change in Control Event. If the Participant elects to receive a
distribution upon the occurrence of a Change in Control Event, the Participant
may also further elect upon commencement of participation in the Plan whether
the Payment Date for such Change in Control Event distribution shall be (a) the
first business day of the month following the month in which the Change in
Control Event occurs, or (b) the first business day of the month that is fifteen
(15) months following the month in which the Change in Control Event occurs; if
no such election as to the Payment Date is submitted, the Payment Date shall be
the first business day of the month following the month in which the Change in
Control Event occurs. In accordance with the requirements under Section 3.5(b),
a Participant may submit an election to delay the commencement of the benefit
payable upon a Change in Control Event, or change the form of payment for the
benefit payable upon a Change in Control to annual installments over a period of
up to fifteen (15) years.
  
6.6.    Limited Cashouts. Notwithstanding any provision in this Plan to the
contrary, the Administrative Committee may, in its sole discretion, distribute
in a mandatory lump sum any Participant’s entire Deferral Accounts and/or
Company Contribution Account under the Plan, provided that any such distribution
is made in accordance with the requirements of Treas. Reg. §1.409A-3(j)(4)(v) or
its successor (each such payment, a “Limited Cashout”). Specifically, any such
Limited Cashout pursuant to this Section 6.6 shall be subject to the following
requirements:


(a)The Administrative Committee’s exercise of discretion to make the Limited
Cashout shall be evidenced in writing no later than the date of the lump sum
payment;


(b)The lump sum payment shall result in the termination and liquidation of the
entirety of the Participant's Deferral Accounts and/or Company Contribution
Account under the Plan, as applicable, as well as the Participant’s interest in
all other plans, agreements, methods, programs, or other arrangements with
respect to which deferrals of compensation are treated as having been deferred
under a single nonqualified deferred compensation plan under Treas. Reg.
§1.409A-1(c)(2) with the Account(s) that is being distributed from this Plan;
and


(c)    The lump sum payment (and the Participant’s entire interest in any and
all other “plans” that would be aggregated with the Account(s) being distributed
from this Plan in accordance with Treas. Reg. §1.409A-1(c)(2)) is not greater
than the applicable dollar amount under Code Section 402(g)(1)(B) at the time of
the Limited Cashout.


Any such Limited Cashout shall be calculated as of the last business day of the
month in which the Administrative Committee’s determination to make the Limited
Cashout occurs, and such lump sum payment shall be made within sixty (60) days
following such determination.











--------------------------------------------------------------------------------





ARTICLE VII
PAYEE DESIGNATIONS AND LIMITATIONS




7.1    Beneficiaries.
  
(a)Beneficiary Designation. The Participant shall have the right, at any time,
to designate any person or persons as Beneficiary (both primary and contingent)
to whom payment under the Plan shall be made in the event of the Participant’s
death. If the Participant names someone other than his or her spouse as a
Beneficiary, the Administrative Committee may, in its sole discretion, determine
that spousal consent is required to be provided in a form designated by the
Administrative Committee, executed by such Participant's spouse and returned to
such committee. The Beneficiary designation shall be effective when it is
submitted to and acknowledged by the Administrative Committee during the
Participant’s lifetime in the format prescribed by such committee.
 
(b)Absence of Valid Designation. If a Participant fails to designate a
Beneficiary as provided above, or if every person designated as Beneficiary
predeceases the Participant or dies prior to complete distribution of the
Participant’s benefits, then the Administrative Committee shall deem the
Participant’s estate to be the Beneficiary and shall direct the distribution of
such benefits to the Participant’s estate.


7.2    Payments to Minors. In the event any amount is payable under the Plan to
a minor, payment shall not be made to the minor, but instead such payment shall
be made (a) to that person’s living parent(s) to act as custodian, or (b) if
that person’s parents are then divorced, and one parent is the sole custodial
parent, to such custodial parent, to act as custodian, or (c) if no parent of
that person is then living, to a custodian selected by the Administrative
Committee to hold the funds for the minor under the Uniform Transfers or Gifts
to Minors Act in effect in the jurisdiction in which the minor resides. If no
parent is living and the Administrative Committee decides not to select another
custodian to hold the funds for the minor, then payment shall be made to the
duly appointed and currently acting guardian of the estate for the minor or, if
no guardian of the estate for the minor is duly appointed and currently acting
within sixty (60) days after the date the amount becomes payable, payment shall
be deposited with the court having jurisdiction over the estate of the minor.


7.3    Payments on Behalf of Persons Under Incapacity. In the event that any
amount becomes payable under the Plan to a person who, in the sole judgment of
the Administrative Committee, is considered by reason of physical or mental
condition to be unable to give a valid receipt therefore, the Administrative
Committee may direct that such payment be made to any person found by such
committee, in its sole judgment, to have assumed the care of such person. Any
payment made pursuant to such determination shall constitute a full release and
discharge of any and all liability of the Administrative Committee and the
Company under the Plan.




ARTICLE VIII
LEAVE OF ABSENCE


8.1    Paid Leave of Absence. If a Participant is authorized by the
Participant's Employer to take a paid leave of absence from the employment of
the Employer, and such leave of absence does not constitute a Separation from
Service, (a) the Participant shall continue to be considered eligible for the
benefits provided under the Plan, and (b) deferrals shall continue to be
withheld during such paid leave of absence in accordance with Article III.





--------------------------------------------------------------------------------







8.2    Unpaid Leave of Absence. If a Participant is authorized by the
Participant's Employer to take an unpaid leave of absence from the employment of
the Employer for any reason, and such leave of absence does not constitute a
Separation from Service, such Participant shall continue to be eligible for the
benefits provided under the Plan. During the unpaid leave of absence, the
Participant shall not be allowed to make any additional deferral elections.
However, if the Participant returns to employment, the Participant may elect to
defer for the Plan Year following his or her return to employment and for every
Plan Year thereafter while a Participant in the Plan, provided such deferral
elections are otherwise allowed and a Participant Election is delivered to and
accepted by the Administrative Committee for each such election in accordance
with Article III above.




ARTICLE IX
ADMINISTRATION


9.1    Committees. The Plan shall be administered by the Administrative
Committee and the Investment Committee, according to their respective duties as
assigned throughout. Both such committees are appointed by the Chief Executive
Officer, and both shall have the exclusive right and full discretion (a) to
appoint agents to act on their behalf, (b) in the case of the Investment
Committee, to select and establish Funds, (c) to interpret the Plan, (d) to
decide any and all matters arising hereunder (including the right to remedy
possible ambiguities, inconsistencies, or admissions), (e) to make, amend and
rescind such rules as it deems necessary for the proper administration of the
Plan and (f) in the case of the Administrative Committee, to make all other
determinations and resolve all questions of fact necessary or advisable for the
administration of the Plan, including determinations regarding eligibility for
benefits payable under the Plan. All interpretations of either the
Administrative Committee or the Investment Committee with respect to any matter
hereunder shall be final, conclusive and binding on all persons affected
thereby. No member of either the Administrative Committee or the Investment
Committee or any agent thereof shall be liable for any determination, decision,
or action made in good faith with respect to the Plan. The Company will
indemnify and hold harmless the members of both the Administrative Committee and
the Investment Committee and their agents from and against any and all
liabilities, costs, and expenses incurred by such persons as a result of any
act, or omission, in connection with the performance of such persons’ duties,
responsibilities, and obligations under the Plan, other than such liabilities,
costs, and expenses as may result from the bad faith, willful misconduct, or
criminal acts of such persons.
 
9.2    Claims Procedure. Any Participant, former Participant or Beneficiary may
file a written claim with the Administrative Committee setting forth the nature
of the benefit claimed, the amount thereof, and the basis for claiming
entitlement to such benefit. The Administrative Committee shall determine the
validity of the claim and communicate a decision to the claimant promptly and,
in any event, not later than ninety (90) days after the date of the claim. The
claim may be deemed by the claimant to have been denied for purposes of further
review, as described below in Section 9.3, in the event a decision is not
furnished to the claimant within such ninety (90) day period. If additional
information is necessary to make a determination on a claim, the claimant shall
be advised of the need for such additional information within forty-five (45)
days after the date of the claim. The claimant shall have up to one hundred
eighty (180) days to supplement the claim information, and the claimant shall be
advised of the decision on the claim within forty-five (45) days after the
earlier of the date the supplemental information is supplied or the end of the
one hundred eighty (180) day period. Every claim for benefits which is denied
shall be denied by written notice setting forth in a manner calculated to be
understood by the claimant (a) the specific reason or reasons for the denial,
(b) specific reference





--------------------------------------------------------------------------------





to any provisions of the Plan (including any internal rules, guidelines,
protocols, criteria, etc.) on which the denial is based, (c) description of any
additional material or information that is necessary to process the claim, and
(d) an explanation of the procedure for further reviewing the denial of the
claim and shall include an explanation of the claimant’s right to submit the
claim for binding arbitration in the event of an adverse determination on
review.


9.3    Review Procedures. Within sixty (60) days after the receipt of a denial
on a claim, a claimant or his/her authorized representative may file a written
request for review of such denial. Such review shall be undertaken by the
Administrative Committee and shall be a full and fair review. The claimant shall
have the right to review all pertinent documents. The Administrative Committee
shall issue a decision not later than sixty (60) days after receipt of a request
for review from a claimant unless special circumstances, such as the need to
hold a hearing, require a longer period of time, in which case a decision shall
be rendered as soon as possible but not later than one hundred twenty (120) days
after receipt of the claimant’s request for review. The decision on review shall
be in writing and shall include specific reasons for the decision written in a
manner calculated to be understood by the claimant with specific reference to
any provisions of the Plan on which the decision is based and shall include an
explanation of the claimant’s right to submit the claim for binding arbitration
in the event of an adverse determination on review.




ARTICLE X
MISCELLANEOUS




10.1    Termination of Plan. Although the Company anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
the Company will continue the Plan or will not terminate the Plan at any time in
the future. Accordingly, the Board reserves the right to terminate or suspend
the Plan with respect to all or any of its Participants in its discretion at any
time. In the event of a Plan termination, no new deferral elections shall be
permitted for the affected Participants and such Participants shall no longer be
eligible to receive new Company Contributions. However, after the Plan
termination, the Account balances of such Participants shall continue to be
credited with deferrals attributable to any deferral election that was in effect
prior to the Plan termination to the extent deemed necessary to comply with Code
Section 409A and related Treasury Regulations, and additional amounts shall
continue to be credited or debited to such Participants’ Account balances
pursuant to Article IV. In addition, following a Plan termination, Participant
Account balances shall remain in the Plan and shall not be distributed until
such amounts become eligible for distribution in accordance with the other
applicable provisions of the Plan. Notwithstanding the preceding sentence, to
the extent permitted by Treas. Reg. §1.409A-3(j)(4)(ix) or as otherwise
permitted under Code Section 409A, the Employer may provide that upon
termination of the Plan, all Account balances of the Participants shall be
distributed, subject to and in accordance with any rules established by such
Employer deemed necessary to comply with the applicable requirements and
limitations of Code Section 409A.


10.2    Amendment. The Board may, at any time, amend or modify the Plan in whole
or in part. Notwithstanding the foregoing, the Administrative Committee may, at
any time, adopt amendments or modifications to the Plan that are technical,
ministerial or administrative in nature. Notwithstanding the foregoing, no
amendment or modification shall be effective to decrease the value of a
Participant’s vested Account balance in existence at the time the amendment or
modification is made.







--------------------------------------------------------------------------------





10.3    Unsecured General Creditor. The benefits paid under the Plan shall be
paid from the general assets of the Company, and the Participant and any
Beneficiary or their heirs or successors shall be no more than unsecured general
creditors of the Company with no special or prior right to any assets of the
Company for payment of any obligations hereunder. It is the intention of the
Company that this Plan be unfunded for purposes of ERISA and the Code.


10.4    Restriction Against Assignment. The Company shall pay all amounts
payable hereunder only to the person or persons designated by the Plan and not
to any other person or entity. No part of a Participant’s Accounts shall be
liable for the debts, contracts, or engagements of any Participant, Beneficiary,
or their successors in interest, nor shall a Participant’s Accounts be subject
to execution by levy, attachment, or garnishment or by any other legal or
equitable proceeding, nor shall any such person have any right to alienate,
anticipate, sell, transfer, commute, pledge, encumber, or assign any benefits or
payments hereunder in any manner whatsoever. No part of a Participant’s Accounts
shall be subject to any right of offset against or reduction for any amount
payable by the Participant or Beneficiary, whether to the Company or any other
party, under any arrangement other than under the terms of this Plan.
 
10.5    Withholding. The Participant shall make appropriate arrangements with
the Company for satisfaction of any federal, state or local income tax
withholding requirements, Social Security and other employee tax or other
requirements applicable to the granting, crediting, vesting or payment of
benefits under the Plan. There shall be deducted from each payment made under
the Plan or any other Compensation payable to the Participant (or Beneficiary)
all taxes that are required to be withheld by the Company in respect to such
payment or this Plan. To the extent permissible under Code Section 409A, the
Company shall have the right to reduce any payment (or other Compensation) by
the amount of cash sufficient to provide the amount of said taxes.
 
10.6    Code Section 409A. The Company intends that the Plan comply with the
requirements of Code Section 409A (and all applicable Treasury Regulations and
other guidance issued thereunder) and shall be operated and interpreted
consistent with that intent. Notwithstanding the foregoing, the Company makes no
representation that the Plan complies with Code Section 409A.


10.7    Effect of Payment. Any payment made in good faith to a Participant or
the Participant’s Beneficiary shall, to the extent thereof, be in full
satisfaction of all claims against the Investment Committee and the
Administrative Committee, their members, the Employer and the Company.
 
10.8    Errors in Account Statements, Deferrals or Distributions. In the event
an error is made in an Account statement, such error shall be corrected on the
next statement following the date such error is discovered. In the event of an
operational error, including, but not limited to, errors involving deferral
amounts, overpayments or underpayments, such operational error shall be
corrected in a manner consistent with and as permitted by any correction
procedures established under Code Section 409A. If any portion of a
Participant’s Account(s) under this Plan is required to be included in income by
the Participant prior to receipt due to a failure of this Plan to comply with
the requirements of Code Section 409A, the Administrative Committee may
determine that such Participant shall receive a distribution from the Plan in an
amount equal to the lesser of (i) the portion of his or her Account required to
be included in income as a result of the failure of the Plan to comply with the
requirements of Code Section 409A, or (ii) the unpaid vested Account balance.


10.9    No Creditor Claims or Assignments. Except as may be expressly required
by law, no interest of a Participant or of any person hereunder shall be subject
to any claim of any creditor, and in





--------------------------------------------------------------------------------





particular shall not be subject to attachment or garnishment or legal process by
any creditor (including, but not limited to, domestic relations orders), nor
shall such person have any right to alienate, anticipate, sell, transfer,
pledge, encumber or assign any of the amounts which he or she may expect to
receive under the Plan.


10.10    Plan Administrative Expenses. In order to defray the administrative
costs of maintaining the Plan, the Company reserves the right and discretion to
charge each Participant a reasonable annual administrative fee. The amount of
the administrative fee shall be determined by the Administrative Committee, and
may be increased or decreased from time to time as determined by the
Administrative Committee, in its sole discretion. Any such administrative fee
may be assessed annually, or pro-rated and charged more frequently at such other
reasonable times as determined by the Administrative Committee. Such
administrative fee may be assessed by reduction of Participant Accounts. The
administrative fee shall be allocated among the Participants on a pro-rata
basis, per capita basis, or in such other reasonable manner as may be determined
by the Administrative Committee, in its sole discretion.


10.11    Employment Not Guaranteed. Nothing contained in the Plan nor any action
taken hereunder shall be construed as a contract of employment or as giving any
Participant any right to continue the provision of services in any capacity
whatsoever to the Employer.


10.12    No Guarantee of Tax Consequences. The Employer, Company, Board and the
Investment Committee and the Administrative Committee make no commitment or
guarantee to any Participant that any federal, state or local tax treatment will
apply or be available to any person eligible for benefits under the Plan and
assume no liability whatsoever for the tax consequences to any Participant.


10.13    Successors of the Company. The rights and obligations of the Company
under the Plan shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company.


10.14    Notice. Any notice or filing required or permitted to be given to the
Company or the Participant under this Agreement shall be sufficient if in
writing and hand-delivered, or sent by registered or certified mail, in the case
of the Company, to the principal office of the Company, directed to the
attention of the “AdvanSix Inc. Retirement Plans Administrative Committee”, and
in the case of the Participant, to the last known address of the Participant
indicated on the employment records of the Company. Such notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of the date
shown on the postmark on the receipt for registration or certification. Notices
to the Company may be permitted by electronic communication according to
specifications established by the Administrative Committee.


10.15    Headings. Headings and subheadings in this Plan are inserted for
convenience of reference only and are not to be considered in the construction
of the provisions hereof.


10.16    Gender, Singular and Plural. All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, as the identity
of the person or persons may require. As the context may require, the singular
may be read as the plural and the plural as the singular.


10.17    Governing Law. The Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for a select group of
“management or highly compensated employees” within the meaning of Sections 201,
301 and 401 of ERISA and therefore to be exempt from Parts 2, 3 and 4 of Title I
of ERISA. To the extent any provision of, or legal issue relating to,





--------------------------------------------------------------------------------





this Plan is not fully preempted by federal law, such issue or provision shall
be governed by the laws of the State of Delaware.


10.18    Entire Agreement. Unless specifically indicated otherwise, this Plan
supersedes any and all prior communications, understandings, arrangements or
agreements between the parties, including the Employer, the Company, the Board,
the Administrative Committee and the Investment Committee and any and all
Participants, whether written, oral, express or implied relating thereto.


10.19    Binding Arbitration. Any claim, dispute or other matter in question of
any kind relating to this Plan which is not resolved by the claims procedures
under this Plan shall be settled by arbitration in accordance with the
applicable employment dispute resolution rules of the American Arbitration
Association. Notice of demand for arbitration shall be made in writing to the
opposing party and to the American Arbitration Association within a reasonable
time after the claim, dispute or other matter in question has arisen. In no
event shall a demand for arbitration be made after the date when the applicable
statute of limitations would bar the institution of a legal or equitable
proceeding based on such claim, dispute or other matter in question. The
decision of the arbitrators shall be final and may be enforced in any court of
competent jurisdiction. The arbitrators may award reasonable fees and expenses
to the prevailing party in any dispute hereunder and shall award reasonable fees
and expenses in the event that the arbitrators find that the losing party acted
in bad faith or with intent to harass, hinder or delay the prevailing party in
the exercise of its rights in connection with the matter under dispute.
    
IN WITNESS WHEREOF, the Board of Directors of the Company has approved the
adoption of this Plan as of the Effective Date and has caused the Plan to be
executed by its duly authorized representative this 21st day of September, 2017.


ADVANSIX INC.


By: /s/ John M. Quitmeyer
Name: John M. Quitmeyer
Title: Senior Vice President, General Counsel
and Corporate Secretary



